FREYER *, Senior Judge
(dissenting in part):
I find merit in the first of appellant’s assignments, none in the remainder.
*659Charge II alleges that appellant, sometime during the period 1 January 1991 to about 16 March 1991, violated General Order No. GO-1, Headquarters, United States Central Command, dated 30 August 1990. He is alleged to have violated the order by possessing two captured AK.-47 automatic assault rifles at A1 Jubail, Saudi Arabia, the United States Central Command Area of Responsibility during Operation Desert Storm. From the providence inquiry, it is clear that the weapons in question were enemy property.
Paragraph 2a of the order in question (Appellate Exhibit IV) prohibits the “[p]urchase, possession, use or sale of privately owned firearms, ammunition, ... or the introduction of these items into the USCENTCOM AOR.” Paragraph 2i(l)(b), however, specifically states that “[e]nemy public property cap-toed by the U.S. Armed Forces is the property of the United States. The wrongful retention of such property is a violation of Article 103, Uniform Code of Military Justice.”
In short, the very terms of the general order appellant is alleged to have violated impugn the providence of his plea. The factual allegations of the specification and appellant’s admissions during the providence inquiry establish appellant’s guilt not to the violation of a general order, as alleged, but to a violation of Article 103, UCMJ. Article 103, however, carries a greater maximum punishment than Article 92,1 thus leaving this Court in no position to substitute a finding of guilt to a violation of Article 103, the plea to an Article 92 violation being improvident. United States v. Hubbard, 28 M.J. 203, 206 (C.M.A.1989); United States v. Epps, 25 M.J. 319, 323 (C.M.A.1987); United States v. Felty, 12 M.J. 438 (C.M.A.1982). As a result, I believe we cannot affirm the finding of guilty to Charge II.
Accordingly, I would set aside the finding of guilty of Charge II and, in the interests of judicial economy, dismiss it. I join in affirming the remaining findings of guilty. On reassessment of the sentence in accord with the principles of United States v. Peoples, 29 M.J. 426 (C.M.A.1990) and United States v. Sales, 22 M.J. 305 (C.M.A.1986), I. would affirm only so much of the sentence as provides for confinement for 10 months, reduction to pay grade E-l, forfeiture of all pay and allowances, and a bad-conduct discharge.

 Captain Freyer took final action on this case prior to his departure.


. The punishment calls for confinement for 5 years when the property in question is of a value greater than $100.00. Paragraph 27e(l)(b), Manual for Courts-Martial, United States, 1984. It cannot be contended seriously that two AK-47’s are worth less than $100.00, particularly when, in Charge III (withdrawn by the Government), those two rifles were alleged to be worth more than $100.00.